DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/21 has been entered.
Claims 1-5, 7-9, 11, 21-23, 29-31 and 34-35 are pending.
Response to Arguments
Priority
	In view of the amendments to the claims, the pending claims have priority to 4/15/16.
Withdrawn Rejection
	The double patenting rejection is withdrawn because Fathi et al, Blood 126(32) p. 454 (12/3/2015) is not prior art as per the declaration filed 8/3/2020.

Response to Arguments/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims do not end in a period, thus it is not clear if the claim in complete of if additional subject matter was to be added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11, 21-23, 29-31 and 34-35 are/remain rejected under 35 U.S.C. 102a1 as being anticipated by Clinical trials (9/2/2014) (reference C10 on IDS) as evidenced by Fathi et al, Blood 126(32) p. 454 (12/3/2015) and Kung Sutherland et al Blood vol. 122 p. 1455 (2013).  This rejection has been re-written below.
.  
Response to Arguments
Applicant argues that the Clinical Trials reference does not mention any dose to be administered and the purpose of the trial was to find a safe dose.  Fathi clearly states that “A combination cohort in a phase I study (NCT01902329)” (which is the Clinical Trial study) “was designed to evaluate the safely, tolerability, pharmacokinetics (PK), and anti-leukemic activity of 33A in combination with an HMA.  …A single dose level of 33A, 10 mcg/mg was administered outpatient IV every 4 weeks...” (second paragraph).  Thus, it is clear that the dose of 10 mcg/mg for 33A was administered in the Clinical Trials.  MPEP 2131.01(III) clearly states that "To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the 
Applicant also argues that using the USPTOs rationale, “the large majority of phase I clinical trial announcements, even though completely silent on doses, would be “necessarily presenting” a dose that could be published years later or eventually proved by the FDA”.  Again, Fathi is clearly stating what was done in the Clinical Trial reference and the dose was not determined years later.
Applicant again argues that Fathi is not a proper reference because of the declaration filed 8/3/2020.  As stated in the final action mailed 8/14/2020 (page 5 top), the rejection was made over the Clinical Trial reference and not Fathi.  Fathi was merely an evidentiary reference to show what was inherently done in the Clinical Trials reference.  
Applicant also argues that the Clinical Trial reference is not a prior public use document and that clinical trials are “generally conducted under tight regulations of FDA and strict confidentiality requirements on the participating hospitals/clinicians” and cites case law to support their position.  As stated in the final action mailed 4/19/2021, applicant admits that the Clinical Trial reference is a record published on 9/4/14 on clinicaltrials.gov.  The admission is reproduced, from page 8, fifth paragraph of the response filed 4/7/21 below.

    PNG
    media_image1.png
    106
    773
    media_image1.png
    Greyscale

Thus, the Clinical Trial reference is a published document on clinicaltrials.gov, which is a public website.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23, 29 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clinical trials (9/2/2014) (reference C10 on IDS) as evidenced by .
Clinical Trials discloses Phase 1 trial (NCT01902329) using SGN-CD33A (which is h2H12 liked through a cysteine at position 239 to pyrrolobenzodizepine dimer (as per Kung Sutherland p. 1456, first column, first full paragraph and Fig. 1A) in combination with decitabine (which is 5-aza-2-deoxycytidine) (20 mg/m2) for the treatment of AML (including relapsed), wherein the patients are a minimum age of 18 years (pages 3-7).  As evidenced by Fathi et al (which further describes NCT01902329), the dose of SGN-CD33A is 10 mcg/kg (i.e. ug/kg) and the dosing protocol is decitibine for 5 days and the ADC is administered on the last day of either decitibine and the cycle is a 4 week cycle (second paragraph).  The median age of the patients was 77 (range 66-83) years (third paragraph).  
The only difference between the above and the instant set of claims is the treatment of refractory AML.
Sutherland et al discloses h2H12 (anti-CD33 antibody) conjugated to pyrrolobenzodiazepine (structure is the same as applicant’s claims 2 and 22) through a S239C modification to treat patients with cancers including AML (relapsed or refractory) in a dose of 1-500 ug/kg (summary, para. 29, 49-63, 77, 93-114, 120-123, 125-128 and entire reference).  The treatments can be a combination of conjugate and other chemotherapies (para. 132-133).  The patients can be human (para. 30). 
Since Sutherland discloses that the same compounds (which reads on the conjugates in the claims) can be used to treat relapsed or refractory AML and since Clinical Trials discloses that the conjugates are used in combination with decitabine for 
Applicant argues that Fathi is not a reference that is available as prior art in view of the declaration filed 8/3/2020.  Fathi was merely an evidentiary reference to show what was inherently done in the Clinical Trials reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643